UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-4434


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

CHARLES E. ATWELL,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville.    G. Ross Anderson, Jr., Senior
District Judge. (6:07-cr-00393-GRA-1)


Submitted:    May 29, 2009                  Decided:   June 29, 2009


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Guy J. Vitetta, Charleston, South Carolina, for Appellant. W.
Walter Wilkins, United States Attorney, William C. Lucius,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Following        a      jury     trial,     Charles        E.    Atwell     was

convicted on four counts of attempted tax evasion, in violation

of 26 U.S.C. § 7201 (2006), and one count of bankruptcy fraud,

in   violation        of   18    U.S.C.        § 152(3)    (2006).        Atwell    appeals,

claiming       that    the      district        court     abused    its     discretion        by

denying     his       motion         for   a    continuance        and    denied     him      an

opportunity to allocute.                   Finding no merit to his claims, we

affirm.

               During the second day of trial near the end of the

Government’s presentation of its final witness, Atwell moved for

a continuance on the ground that he was not feeling well.                                  The

district court denied the motion, concluding that Atwell sought

the continuance as part of his ongoing efforts to delay the

proceedings.

               This    court        reviews     a    district     court’s      denial    of    a

motion for a continuance for abuse of discretion.                              United States

v. Williams, 445 F.3d 724, 738-39 (4th Cir. 2006).                                 Even if a

defendant       demonstrates           that      the    district     court      abused     its

discretion in denying a motion for a continuance, “the defendant

must show that the error specifically prejudiced [his] case in

order to prevail.”              United States v. Hedgepeth, 418 F.3d 411,

419 (4th Cir. 2005).                 “[B]road discretion must be granted trial

courts    on    matters         of    continuances;        only    an     unreasoning      and

                                                 2
arbitrary     insistence    upon     expeditiousness        in      the    face    of   a

justifiable      request    for     delay      violates   the        right    to    the

assistance of counsel.”             Morris v. Slappy, 461 U.S. 1, 11-12

(1983) (internal quotation marks and citation omitted).                       We have

reviewed the record with these standards in mind and find no

abuse of discretion in the district court’s decision to deny

Atwell’s motion for a continuance.

              Atwell also asserts that the court violated his right

to allocution when it prevented him from reading a statement at

his sentencing hearing.           A defendant has a due process right to

address the court if he expresses a desire to do so.                          Ashe v.

North Carolina, 586 F.2d 334, 336 (4th Cir. 1978); Fed. R. Crim.

P.   32(i)(4)(A)(ii)       (right    to     allocution    in     federal      cases).

Allocution is the right to present a statement in mitigation of

sentencing.      United States v. Carter, 355 F.3d 920, 926 (6th

Cir. 2004); Fed. R. Crim. P. 32(i)(4)(A)(ii).                         However, that

right is not unlimited.           Ashe, 586 F.2d at 336-37.                Allocution

“may be limited both as to duration and as to content.                             [The

defendant] need be given no more than a reasonable time; he need

not be heard on irrelevancies or repetitions.”                   Id. at 337.

              Here, the court provided Atwell with an opportunity to

speak   and    offer   information        in   mitigation      of    his     sentence.

Atwell chose instead to use this opportunity to attempt to argue



                                          3
that he had committed no crimes.         We find that the court did not

deprive Atwell of his right to allocute.

           Accordingly, we affirm the district court’s judgment.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                  AFFIRMED




                                    4